Resolución
Se deja sin efecto la regla de incompatibilidad enunciada en el caso de epígrafe.
Lo acordó el Tribunal y certifica el señor Secretario.
El Juez Presidente Señor Trías Monge emitió opinión a la cual se unen los Jueces Asociados Señores Dávila y Torres Rigual. El Juez Asociado Señor Martín emitió opinión separada. El Juez Asociado Señor Irizarry Yunqué emitió un voto particular. El Juez Asociado Señor Negrón García emitió una opinión disidente a la cual se une el Juez Asociado Señor Díaz Cruz. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Ernesto L. Chiesa Secretario
*700—O—
Opinión del
Juez Presidente, Señor Trías Monge,
a la cual se unen los Jueces Asociados Señores Dávila y Torres Ri-gual.
San Juan, Puerto Rico, a 31 de enero de 1978
En la opinión per curiam emitida en el caso de epígrafe, referente a determinadas querellas sobre la conducta profe-sional del licenciado Julio Irving Rodríguez, entonces Presi-dente de la Comisión de Nombramientos del Senado de Puerto Rico, hizo este Tribunal el pronunciamiento siguiente:
“En virtud de nuestra facultad constitucional e inherente de reglamentar la profesión de abogado, y en el ejercicio de nues-tra indelegable obligación de irle dando contenido concreto a los principios enunciados en el Código de Ética Profesional, resolve-mos que existe una insalvable incompatibilidad en el ejercicio de la abogacía ante los tribunales de primera instancia — direc-tamente o mediante asociados o delegados — y el pertenecer a una Comisión del Senado que tenga a su cargo la consideración de nombramientos de jueces o fiscales ....”
En escrito ante nos, el señor Presidente del Senado de Puerto Rico alega esencialmente que debe dejarse sin efecto la citada regla de incompatibilidad porque la misma invade facultades y obligaciones que la Constitución del Estado Libre Asociado le reconoce al Poder Legislativo.
Tan grave planteamiento exige el examen de diversas cuestiones. Importa en primer término identificar los proble-mas suscitados por el abogado legislador que resuelve con-tinuar el ejercicio activo de la abogacía y describir los méto-dos tradicionalmente ensayados para su solución. Tan solo con el beneficio del trasfondo resultante es que debemos acer-carnos al tema de la validez y prudencia de la regla de in-compatibilidad. La contestación a estas interrogantes depen-derá a fin de cuentas del concepto que esta Corte abrigue *701sobre las funciones del Poder Judicial en nuestro esquema de gobierno y otros problemas de teoría jurídica.
1. El legislador abogado y los conflictos de intereses. La ex-periencia en Estados Unidos.
Reseñemos inicialmente la experiencia estadounidense por la influencia de su derecho constitucional sobre el nuestro en esta materia. Las cámaras legislativas norteamericanas se han nutrido en gran medida de abogados. De 1790 a 1930 casi dos terceras partes del Senado y alrededor de la mitad de la Cámara de Representantes de los Estados Unidos se componían de abogados. Hurst, A History of the Principal Agencies of Law in the United States, 1950, pág. 352. La proporción no ha disminuido perceptiblemente. Walker, The Legislative Process: Lawmaking in the United States, 1948, pág. 150; American Bar Foundation, The Lawyer as Legislator, Research Memorandum No. 21, agosto de 1960, pág. 2 y ss.
Esta situación dio lugar a la creación de notorios con-flictos de intereses y numerosos escándalos públicos. El pro-pio Daniel Webster, mientras era senador, representó a una institución bancaria en cuarenta y un casos ante el Tribunal Supremo de los Estados Unidos y aun ejerció presiones re-conocidamente indebidas en favor de tal institución sobre miembros del Poder Ejecutivo. Mayer, The Lawyers, 1966, pág. 12. Otros legisladores abogados de la época fueron de-nunciados públicamente por el uso de influencia indebida. Kirby, Congress and the Public Trust, Report of the Special Committee on Congressional Ethics, Bar Association of the City of New York, Atheneum, N.Y., 1950, pág. 80 y ss. En años recientes la conducta de varios abogados congresistas ha sido objeto de dura crítica. Pearson & Anderson, The Case Against Congress, 1968, págs. 101-127. El tema continúa atrayendo considerable atención. Rhodes, Enforcement of Legislative Ethics: Conflict Within the Conflict of Interest Laws, 10 Harv. J. of Leg. 373 (1973). Para literatura adi-*702cional, véanse: National Municipal League, Preliminary Bibliography on Conflict of Interest and Ethics in Government, 1970; Walker, The Legislative Process: Lawmaking in the United States, 1948; Shils, The Legislator and his Environment, 18 U. Chi. L. Rev. 571 (1950).
El resultado práctico ha sido, en Estados Unidos y varios otros países, que buena parte de la literatura jurídica y cientificopolítica alude a los estándares éticos relativamente bajos que prevalecen en muchos parlamentos. Schmidhauser, An Institutionalization of Legislatures and Judiciaries, en Kornberg, A., ed., Legislatures in Comparative Perspective, N.Y., 1973, pág. 128. Con referencia especial al Congreso de Estados Unidos, véase: Keefe, W. J. & Ogul, M. S., The American Legislative Process: Congress and the States, 2a ed., Prentice Hall, 1968, págs. 5-11.
2. Los métodos empleados en Estados Unidos para la solu-ción del problema.
Los métodos utilizados se desarrollan dentro de un marco constitucional específico. Antes de examinar dicho marco ex-ploremos los referidos métodos. El argumento más antiguo en esta materia — todavía se le repite curiosamente en oca-siones aisladas, aunque de modo cada vez más débil — es que es innecesario disponer de mecanismo alguno para supervisar o reglamentar la ética de los legisladores, ya que los legisla-dores deben someterse periódicamente al escrutinio del elec-torado. La realidad ha demostrado que tal escrutinio no ha sido suficiente. Note, Conflicts of Interest of State Legislators, 76 Harv. L. Rev. 1209, 1213-14 (1963); Kirby, Congress and the Public Trust, Report of the Special Committee on Congressional Ethics, Bar Association of the City of New York, Atheneum, N.Y., 1950, pág. 23 y ss. Tampoco lo han sido las sanciones de índole penal que a veces se han impuesto. Rhodes, Enforcement of Legislative Ethics: Conflict Within the Conflict of Interest Laws, 10 Harv. J. of Leg. 373, 384 (1973). La teoría de que el Congreso o las asambleas legisla-*703tivas estatales pueden atender el problema de modo ad hoc mediante la utilización de sus poderes de censura y expulsión de sus miembros, sin utilizar comisiones o códigos formales de ética, ha fallado también en dar el esperado fruto. Rhodes, supra, 389, 392; Note, Conflicts of Interest of State Legislators, 76 Harv. L. Rev. 1209, 1211-13 (1963).
Tal situación llevó al Congreso de Estados Unidos, tras largos años de debate, a establecer comisiones permanentes de ética legislativa y a aprobar códigos de conducta. La comi-sión del Senado fue nombrada en 1965 y en 1968 el Senado aprobó un Código de Ética. La comisión y el código de la Cá-mara de Representantes datan ambos de 1968. Kirby, supra, 215 y ss. Por espacio de muchos años legisladores distingui-dos habían sugerido en vano la aprobación de estas medidas. Douglas, Paul H., Ethics in Government, Harvard Univ. Press (Godkin Lectures), Cambridge, 1952.
Muchos estados de la Unión Americana se adelantaron al Congreso en la aprobación de estas medidas. Note, supra, 76 Harv. L. Rev. 1209, 1230 (1963). Para 1969 y 1970, treinta y dos asambleas legislativas adicionales estaban con-siderando activamente propuestas al mismo efecto. Rhodes, supra, pág. 375, notas 10a y 11a. También se produjeron para estos años códigos modelos sobre el particular. A Conflict-of-Interests Act, 1 Harv. J. of Leg. 68 (1964); Conflicts of Interests: A New Approach, 18 U. Fla. L. Rev. 675 (1966). En 1966 el propio Tribunal Supremo de los Estados Unidos había recalcado la importancia de que el Congreso hiciese uso de su poder disciplinario. United States v. Johnson, 383 U.S. 169 (1966).
La literatura actual sobre el tema muestra cierto desen-canto aun con el establecimiento de comisiones legislativas permanentes para juzgar la conducta de los legisladores y la formulación de cogidos de ética. Se ha estado tendiendo a recomendar el establecimiento de comisiones independientes del Poder Legislativo para enfrentarse al antiguo problema *704de los conflictos de intereses en este campo. Note, supra, 76 Harv. L. Rev. 1209, 1231 (1963); Rhodes, supra, 393 y ss. Este enfoque ha sido adoptado por varios estados. Hawaii, por ejemplo, cuenta con una Comisión de Ética nombrada por el Gobernador, compuesta de cinco miembros de entre diez no-minados por el Consejo Judicial. Los miembros no pueden ser legisladores o desempeñar cargo gubernamental alguno que conlleve compensación. Hawaii Rev. Stat. sec. 84-21.(1)
No hemos hallado instancia alguna en Estados Unidos en que el Poder Judicial se haya arrogado la facultad, sin bene-ficio de estatuto, de convertirse en árbitro moral de la con-ducta de los legisladores.
La preocupación creciente en Estados Unidos con el pro-blema de los conflictos de intereses está alterando las nor-mas de conducta de los legisladores abogados. En el Congreso de Estados Unidos ya una mayoría de ellos, por autodiscipli-na, no dedica tiempo alguno al ejercicio privado de su profe-sión. Kirby, supra, 97 y ss. La recomendación de ciertos cole-gios de abogados es que debe exigirse la abstención total. Ibid., 234. La situación en los estados no es tan halagüeña debido a la persistencia en muchas jurisdicciones de la teoría del legislador de tarea parcial y sueldo insuficiente.
Más tarde exploraremos si las circunstancias prevale-cientes en Puerto Rico, junto al ordenamiento jurídico impe-rante, requieren y permiten que la Rama Judicial, contrario a lo sucedido en Estados Unidos, intervenga, en el ejercicio de su facultad supervisora de la conducta de los abogados, con la organización y funciones de las cámaras legislativas. Antes de abordar esta cuestión, investiguemos los parámetros jurídicos del problema en el derecho estadounidense, modelo en este caso de nuestra reglamentación orgánica.
*7053. La inmunidad legislativa en la Constitución de Estados Unidos
El Art. I, Sec. 6, in fine, de la Constitución de Estados Unidos dispone en su versión original:
“. . . and for any Speech or Debate in either House, they [los miembros del Congreso] shall not be questioned in any other place.”
Esta cláusula ha jugado incuestionablemente un papel de singular importancia en defender la independencia del Poder Legislativo dentro del sistema de separación de poderes. Ella ayuda a explicar la resistencia tradicional de los tribunales estadounidenses a intervenir en problemas de disciplina legis-lativa y el consiguiente desarrollo de los métodos alternos de control que hemos descrito.
La cláusula de inmunidad legislativa (the speech or debate clause) es de antigua estirpe. Sus orígenes se remontan a las luchas entre la Corona y el Parlamento de Inglaterra en los siglos XVI y XVII. Maitland, The Constitutional History of England, 1926, pág. 241 y ss.; Wittke, C., The History of English Parliamentary Privilege, 1970; Reinstein & Silvergate, Legislative Privilege and the Separation of Powers, 86 Harv. L. Rev. 1113,1120-21 (1973). La Corona, ayu-dada por los jueces, intervenía a menudo en las expresiones y otras actuaciones oficiales de miembros del Parlamento. El encarcelamiento de Sir John Eliot en 1629 por oponerse- en un discurso ante la Cámara a la guerra contra Francia exa-cerbó los ánimos y provocó eventualmente el establecimiento del privilegio en 1641 por declaración parlamentaria. Reins-tein & Silvergate, supra, 1128. La Carta Inglesa de Derechos de 1869 lo consagró definitivamente. 1 W. & M. Sess. 2, c. 2 (1689). El lenguaje de la cláusula de inmunidad de la Cons-titución de Estados Unidos sigue de cerca el de la Carta In-glesa de Derechos. Hubo cambios, no obstante, en el esquema del que forma parte la eláusula de inmunidad. La Convención *706Constituyente despojó al Congreso del poder de desacato(2) y redujo el ámbito de los poderes de exclusión y expulsión, poderes considerados como contrapesos de la cláusula de in-munidad. Kirby, Congress and the Public Trust, Report of the Special Committee on Congressional Ethics, Bar Association of the City of New York, Atheneum, N.Y., 1950, págs. 202-03.
El privilegio de inmunidad legislativa se interpretó desde sus comienzos por las cortes estadounidenses en modo abar-cador. En Coffin v. Coffin, 4 Mass. 1, 27 (1808), afirmó el tribunal:
“Se consagraron estos privilegios, no con el propósito de pro-teger contra procesos a los legisladores para su propio beneficio, sino para sostener los derechos del pueblo mediante la seguridad a sus representantes de cumplir los deberes de su cargo sin temor a enjuiciamiento penal o civil. Considero por tanto que el artículo no debe interpretarse estrictamente sino en forma liberal, de modo que responda a su amplio diseño. Yo no limitaré su ámbito a la expresión de un punto de vista, el pronuncia-miento de un discurso o el intercambio en un debate; lo extiendo a la función de votar, a la presentación de informes escritos y a cualquier otro acto que fluya de la naturaleza o ejecución del cargo de legislador. Defino el privilegio como medida que escuda a un legislador de procesamiento por cualquier cosa 'dicha o hecha por él en el descargo de sus funciones oficiales, sin inquirir si actuó debida o impropiamente conforme a las reglas de la Cá-mara .. ..”
La Corte Suprema de Estados Unidos citó con aprobación este pasaje en Kilbourn v. Thompson, 103 U.S. 168, 203-204 (1880). Ya antes, en Fletcher v. Peck, 10 U.S. 87, 130 (1810), la Corte Suprema había señalado la improcedencia de cues-tionar las motivaciones de las actuaciones oficiales de los legisladores. Al mismo efecto: Tenney v. Brandhove, 341 U.S. 367, 377 (1951).
*707En United States v. Johnson, 383 U.S. 169 (1966), el Tribunal Supremo resolvió que la cláusula de inmunidad legislativa torna en inadmisible incluso prueba de que la ra-zón que tuvo un legislador, acusado de conspiración para cometer fraude contra Estados Unidos, al pronunciar un dis-curso en favor de las compañías de préstamos era que fue sobornado. Sobre los orígenes y propósitos de la cláusula re-cordó el Tribunal:
“No fue únicamente el temor al Poder Ejecutivo lo que preo-cupó al Parlamento sino el miedo a'l Poder Judicial también, ya que los jueces eran a menudo lacayos de los monarcas estuar-dos .. ” 383 U.S. 169, 181.
Sobre esta afirmación particular se ha comentado reciente-mente :
“El hecho de que los jueces no tiendan hoy a ser lacayos de nadie no reduce el peligro de que interfieran por iniciativa pro-pia con el funcionamiento del Congreso.”
Suárez, Congressional Immunity: A Criticism of Existing Distinctions and a Proposal for a New Definitional Approach, 20 Vill. L. Rev. 97,135 (1974).
Los principios centrales que las decisiones citadas esta-blecen no han sido esencialmente alterados en casos poste-riores. Véanse: United States v. Brewster, 408 U.S. 501 (1972); United States v. Gravel, 408 U.S. 606 (1972); Doe v. McMillan, 412 U.S. 306 (1973); Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1975).
Dos conclusiones resaltan del repaso de la historia e in-terpretación de la cláusula de inmunidad de la Constitución estadounidense: hasta ahora se ha estimado que la cláusula es precioso baluarte de la integridad e independencia del pro-ceso legislativo y los tribunales se han resistido a achicar sig-nificativamente su ámbito y mucho menos a invadirlo. Ello explica en parte el modo en que se ha preferido atender tra-dicionalmente en Estados Unidos el problema de los conflictos de intereses de los legisladores abogados. No se ha conside-*708rado aconsejable hasta el momento intentar resolver tales conflictos — o parte de estos conflictos, que es a lo más que po-dría aspirarse — mediante la invocación del poder inherente de las cortes, allí donde se le reclama, (3) a reglamentar el ejer-cicio de la abogacía.
La doctrina de la separación de los poderes, base teórica del privilegio de inmunidad legislativa, ha influido también independientemente en la estructuración de los métodos que prevalecen en Estados Unidos para la reglamentación de la conducta de los legisladores. Antes de proceder a su examen debemos hacer, no obstante, una observación sobre cierta ten-dencia que comienza a apuntar en el análisis de la cláusula de inmunidad legislativa.
En United States v. Brewster, 408 U.S. 501 (1972) y algunos casos posteriores se percibe que soplan brisas de cam-bio. Se determinó en Brewster que podía acusarse a un sena-dor de aceptar un soborno a cambio de su promesa de efec-tuar ciertos actos oficiales. Concluyó el Tribunal que, distinto a la situación en United States v. Johnson, 383 U.S. 169 (1966), podía probarse la comisión del delito sin necesidad de inquirir en la naturaleza del acto legislativo o la motiva-ción para realizarlo. En el curso de su decisión el Tribunal dejó expresamente abierta la posibilidad, sin pasar juicio sobre su validez, de que por ley del Congreso se permitiese al Tribunal inquirir en los actos oficiales y motivaciones de los legisladores. 408 U.S. 501, 529, nota 18. Los jueces Brennan y Douglas combatieron este dictum en su opinión disidente por considerar que el privilegio de inmunidad legislativa es *709reelamable por cada legislador aun en contra de la voluntad del cuerpo legislativo.
Esta observación no sacude las conclusiones generales re-señadas anteriormente. Ayuda a recordar, sin embargo, que la naturaleza del derecho no es estática, que aun sus reglas más establecidas pueden ceder, con el correr del tiempo, a las fuerzas generadas por nuevas realidades.
4. Impacto de la doctrina de separación de poderes.
La doctrina de separación de poderes no significa que el gobierno se divide en tres compartimientos cerrados, sin conexión o dependencia entre ellos. Banco Popular v. Corte, 63 D.P.R. 66, 71-72 (1944). El desarrollo histórico de la doc-trina no apoya la interpretación de que ella exige una separa-ción absoluta entre los tres poderes. Fairlie, J. A., The Separation of Powers, 21 Mich. L. Rev. 393 (1922); Lalumiere & Demichel, Les Régimes Parlamentaires Européens, París, 1966, pág. 3 y ss.; opinión del Juez Rigau en P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970). Consúltese igualmente el excelente alegato radicado en el caso de autos en representa-ción del Senado de Puerto Rico. La Regla de Incompatibilidad y la Separación de Poderes, 38 Rev. C. Abo. P.R. 7, 52 y ss. (1977).
Las fuentes que históricamente se le han asignado a cada rama del gobierno no poseen todas carácter necesariamente inmutable. Existe variedad en su naturaleza. La relación entre las ramas está sujeta a alteraciones que dependen de las necesidades de los tiempos y la índole del poder de que se trate. Puede distinguirse entre facultades que integran la en-traña misma del sistema y poderes trasladables, por razones de peso, a otras ramas. El ritmo de cambio en cuanto a las primeras, hasta donde puede darse el cambio sin dañar el sis-tema, es generalmente mucho más lento que en cuanto a las segundas. La realidad es que la relación entre las diversas ramas del gobierno en sociedades que aceptan la teoría de la separación de poderes es en gran medida de orden dinámico. *710Según ha señalado Laski, quien rechazaba por ineficaz el concepto clásico de una separación absoluta de los poderes a la par que abogaba por el reconocimiento de ciertos principios esenciales: “Estamos comenzando a entender que la autoridad debe posarse allí donde puede ser más sabiamente ejercitada para el bien común.” Laski, Authority in the Modern State, 1919, págs. 236, 243. Véase también: Laski, The Foundation of Sovereignty, 1921, pág. 243.
De ahí que la relación entre los focos tradicionales del poder haya variado en modo tan pronunciado en Estados Unidos. Fairlie, supra, 436. Esto explica también la irrupción del Poder Judicial en campos históricamente reservados a otras ramas. Brown v. Board of Education, 349 U.S. 294 (1955); Baker v. Carr, 369 U.S. 186 (1962); Abraham, H. J., The Judiciary, 4a ed., 1977, pág. 181. Tal parece que la Constitución, al igual que la naturaleza, aborrece el vacío.
Semejante verdad no debe conducirnos a error. Determi-nadas circunstancias históricas pueden provocar que el tribunal otorgue un significado más amplio o restringido a ciertas cláusulas de la Constitución. Tal hecho suscita siem-pre opiniones encontradas en cuanto a la prudencia o acierto de la decisión tomada pero rara vez ataca la legitimidad misma del poder ejercido. Ese poder no es otro que el de revi-sión judicial.
Lo anterior no justifica que en aras de corregir una situa-ción considerada indeseable nos abrogásemos los jueces un poder que la Constitución ha depositado en otra rama del gobierno. El deseo de satisfacer los reclamos de reforma del pueblo no nos autoriza a traspasar los límites que al ejercicio de nuestra autoridad ha impuesto el mismo documento que nos la otorga. La Constitución es la expresión más solemne de la voluntad del pueblo y a sus preceptos debemos lealtad absoluta, aun cuando esa lealtad nos obligue a abstenernos de formular una norma que consideremos apropiada o incluso, indispensable. Véase: Kurland, P., Mr. Justice Frankfurter *711and the Supreme Court, Univ. of Chicago Press, 1971. Como ha expresado el Juez Brennan:
“The Court is not a council of Platonic guardians for deciding our most difficult and emotional questions according to the Justice’s own notions of what is just, wise or politic. To the extent that this is a governmental function at all, it is the function of the peoples’ elected representatives.” Brennan, W., Inside View of the High Court, New York Times Magazine, Oct. 6, 1963, pág. 35.
Esto es particularmente cierto cuando hablamos de la in-tervención del tribunal en el campo de lo ético. Según se ha indicado:
“Of course, not everyone agrees on moral goals, much less ones that are judicially attainable. The nine justices cannot be expected to march in happy unanimity toward a legal heaven whose definition all applaud.” Lewis, C., The Changing Role of the Supreme Court of the U.S.A., 51 Ill. Bar Journal 21 (1962).
Por estas razones, entre otras, en Estados Unidos el Poder Judicial ha considerado impropio hasta ahora arrogarse la función de regir la conducta de los legisladores, aunque se trate de legisladores abogados, cuando hacerlo podría inter-ferir con sus funciones como representantes del pueblo. Como ha ocurrido en Inglaterra, se vacila en interpretar la regla del imperio de la ley en modo que convierta a los jueces en oráculos de un derecho superior. Laski, Parliamentary Government in England, 1938, pág. 368. La posibilidad de cam-bio está siempre presente — hemos hecho alusión anterior-mente, al discutir la regla de inmunidad, a algunas leves señales — pero las condiciones del momento apuntan a la im-probabilidad e indeseabilidad de que los tribunales estadouni-denses resuelvan reducir en modo dramático el significado corriente del privilegio de inmunidad legislativa.
Razones de considerable peso han llevado a las cortes, tanto a las activistas como a las moderadas, a moverse con extrema cautela cuando se trata de expandir su poder a costa *712de los dominios de las otras dos ramas. El principio de la independencia judicial, a la par que protege a la judicatura de intervención indebida por los otros poderes, la aísla de la opinión pública y del electorado. Los errores judiciales son de difícil corrección. Sólo cuando la Constitución lo exige ineludiblemente bajo el azote del tiempo y el cambio en las necesidades sociales es que las cortes deben penetrar en zonas históricamente reservadas a los representantes del pueblo.
Corresponde ahora examinar la situación en Puerto Rico para resolver si nuestro ordenamiento constitucional requiere un tratamiento del problema en discusión diferente al desa-rrollado en Estados Unidos.
5. El legislador abogado. La experiencia puertorriqueña.
Desde tiempos de nuestro primer Senado, electo el 16 de julio de 1917, muchos abogados militaron en sus filas. En el primer Senado, siete de sus diecinueve miembros (36.8%) eran abogados y dos ingresarían a la profesión después. En 1936 la proporción era igual. Para el tiempo de la Conven-ción Constituyente nueve senadores de diecinueve (47.36%) eran letrados.
Desde 1936 ya era objeto de discusión intensa el problema de los posibles conflictos de intereses de los abogados legisla-dores. En tal año el Colegio de Abogados de Puerto Rico publicó una nota editorial en que comentaba favorablemente lo dispuesto en la Constitución de Filipinas de 1935 sobre el asunto. (4) La Influencia del Legislador sobre los Tribunales *713de Justicia, 1 Rev. de Derecho, Leg. y Jur. del Col. de Abog. de P.R., Núm. 6, págs. 3-7 (1936). Recomendaba legislación el Colegio para resolver los conflictos de intereses que a su juicio existían. Para facilitar la desvinculación del legislador abogado de actividades profesionales privadas se sugería también la aprobación de remuneración adecuada para todos los miembros de la Asamblea Legislativa.
El interés público en este problema continuó manifestán-dose. El 9 de marzo de 1951 once distinguidos senadores presentaron el P. del S. 134 para proveer solución legislativa al problema. No se tomó acción sobre este anteproyecto, pero *714el mismo influyó en la posición asumida sobre este asunto en la Convención Constituyente que iniciaría sus trabajos pocos meses más tarde. 2 Diario de Sesiones de la Convención Cons-tituyente 795.
La Convención Constituyente tuvo ante sí numerosas reco-mendaciones para restringir las actividades profesionales pri-vadas del legislador abogado. La Escuela de Administración Pública estimaba que las disposiciones vigentes de la Ley Orgánica y del Código Político(5) eran muy insuficientes. Sugirió la Escuela:
“Estas leyes guardan silencio sobre el problema de si un legis-lador que sea abogado puede seguir ejerciendo1 libremente su profesión. Parece conveniente prohibir en forma expresa que un legislador abogado patrocine casos contra el gobierno de cuyas leyes es coautor. Como dijera John Quincy Adams en su Diario, ‘se me ocurre que este doble carácter de abogado en corte y miem-bro de un cuerpo legislativo ofrece oportunidades y tentaciones para aceptar honorarios en contra de la pureza moral.’ Durante muchos años existió en Estados Unidos la práctica de que los congresistas pudieran llevar, mediante honorarios, reclamacio-nes contra el gobierno sin que tal cosa provocara críticas ni cen-sura. Pero en 1853 el Congreso legisló para hacer de esta prác-tica un delito menos grave. En nuestra isla, con muy raras ex-cepciones, los legisladores abogados continúan ejerciendo libre-mente su profesión, aun en casos contra el gobierno y en juicios por jurado. No cabe duda de que esto tiende a favorecer a su cliente, restándole pureza a los procedimientos judiciales por virtud de su influencia como legislador, que se ofrece como con-secuencia necesaria de su presencia en la defensa, aun cuando no haya la intención de utilizarla. Creemos que en bien del in-terés público deben insertarse en nuestra Constitución disposi-ciones reglamentando la participación de los legisladores como abogados en casos contra el gobierno de que son parte y en casos de juicios por jurado sobre el que puede influir fácilmente la mera presencia del legislador.”
*715La Nueva Constitución de Puerto Rico, Ed. U.P.R. 1954, pág. 373. (6)
En el seno de la Convención se alzaron autorizadas voces en apoyo de severas restricciones a la actividad profesional de los abogados legisladores. Los señores Ferré, García Mén-dez, Soto, González Blanes, Colón Castaño, García Delgado y Veray, Jr., propusieron que se incluyese en la Constitución el siguiente lenguaje:
“. . . Ningún legislador postulará en los tribunales o ante cualquiera dependencia del Gobierno ni representará ningún in-terés particular ante cualquier de las dependencias del Gobierno mediante paga durante el término para que haya sido electo.”
Proposición Núm. 103 de 16 de octubre de 1951, Art. XXXV. (7)
El señor Gelpí presentó otra propuesta análoga en que se proveía:
“8. Ningún miembro de la Legislatura podrá ser consultor, abogado de personas naturales o jurídicas que tengan contratos con el Gobierno de Puerto Rico o con sus municipios, incluyendo el Gobierno de la Capital.
9. Ningún miembro de la Legislatura podrá tramitar ni diri-gir asuntos de terceras personas ante las autoridades administra-tivas del Gobierno Insular o en los Tribunales de Justicia.”
La Comisión de la Rama Legislativa consideró específi-camente estas propuestas antes de evacuar su informe. 4 Diario de Sesiones de la Convención Constituyente 2577. Es conveniente recordar, además, que don Heraclio Rivera Colón, *716coauspiciador del P. del S. 134 antes mencionado, era miem-bro de la Comisión.
Según se desprende del Informe de la Comisión, las partes citadas de las Proposiciones 103 y 154 no hallaron acogida en el mismo, como tampoco las recomendaciones de la Escuela de Administración Pública. La Comisión resolvió recomen-darle a la Convención Constituyente que se limitase a reite-rar, con una leve variante, las incompatibilidades que esta-blecía la Ley Orgánica vigente. (8) 4 Diario de Sesiones de la Convención Constituyente 2580.
En el curso de los debates en la Asamblea Constituyente los señores Rivera Colón y Gelpí intentaron nuevamente que se ampliasen las incompatibilidades prescritas por la Ley Jones. El señor Gelpí determinó ensayar una enmienda, más limitada que la encarnada en su Proposición 154, y el señor Rivera Colón la respaldó e intentó ampliarla de nuevo. 2 Diario de Sesiones de la Convención Constituyente 796 y ss. Se retiró eventualmente la enmienda de los delegados. 2 Dia-rio de Sesiones de la Convención Constituyente 1334.
La intención de la Asamblea Constituyente de no alterar por vía de la Constitución el status quo en esta materia se re-vela con igual claridad al examinarse el tratamiento de la cláusula de inmunidad parlamentaria. (9) La Escuela de Ad-*717ministración Pública, luego de discutir a Kilbourn v. Thompson, 103 U.S. 203 (1880) y otros antecedentes y materiales, concluyó que “todo cuerpo legislativo debe hacer cuanto esté a su alcance para asegurar la dignidad de su propia con-ducta y el prestigio de sus miembros”, La Nueva Constitución, 377, pero que debía limitarse el privilegio. “En sus orí-genes,” señaló la Escuela, “ [este] representó un arma contra la opresión real, pero la desaparición de los factores históri-cos que le dieron vida nos lo muestra hoy como una institu-ción anticuada en muchos aspectos.” Loc. cit.
En la Proposición Núm. 40 el señor Arcilio Alvarado apoyó la restricción del privilegio. El Decano del Colegio de Derecho de la Universidad de Puerto Rico, señor Rodríguez Ramos, respaldó, del otro lado, una enmienda al Art. 34 de la Ley Orgánica para que el delito de soborno no se castigase por las cortes del modo especificado en dicha Ley, sino por la propia Asamblea Legislativa, la que debería a su juicio quedar enteramente libre para imponer su propia sanción. Informe de la Comisión Legislativa, mimeo (incluyendo el récord de las vistas públicas), págs. 77-78.
La Comisión Legislativa y eventualmente la Convención eliminaron la antigua referencia de la Ley Orgánica al so-borno, no acogieron las recomendaciones de la Escuela de Administración Pública ni la propuesta de Alvarado y refor-zaron en vez el privilegio de inmunidad legislativa. El Art. Ill, Sec. 14, de nuestra Constitución provee:
“Ningún miembro de la Asamblea Legislativa será arrestado mientras esté en sesión la cámara de la cual forme parte, ni du-rante los quince días anteriores o siguientes a cualquier sesión, excepto por traición, delito grave, o alteración de la paz; y todo miembro de la Asamblea Legislativa gozará de inmunidad parla-mentaria por sus votos y expresiones en una u otra cámara o en cualquiera de sus comisiones.”
*718Es interesante observar que la Convención Constituyente am-plió las recomendaciones de la Comisión Legislativa en dos sentidos: se extendió el limitado privilegio contra arrestos a los quince días anteriores o siguientes a cualquier sesión y se recalcó que la inmunidad parlamentaria cubre no solamente las expresiones sino también los votos que se emitan en cual-quier cámara o comisión de la misma. En el estudio que se prepara a raíz de la Convención para hacer constar las fuen-tes de las disposiciones acordadas se señala la íntima cone-xión entre la Sec. 14 recién citada y las cláusulas de inmuni-dad de las constituciones estadounidenses. Con la excepción de cinco estados, se indica, las constituciones de los estados restantes y del gobierno federal contenían disposiciones aná-logas. Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington, D.C., 1952, págs. 64-65. La Convención tuvo ante sí el texto de estas y otras constituciones. Ibid., 5. La Sec. 14 del Art. Ill de nuestra Constitución entronca claramente con las cláusulas de in-munidad parlamentaria de la tradición anglosajona. La juris-prudencia interpretativa de este género de cláusula le era familiar también a la Convención. La Nueva Constitución de Puerto Rico, Ed. U.P.R., 1954, págs. 373-378; comparecen-cia del doctor Santos P. Amadeo, vista de 11 de noviembre de 1951, Informe de la Comisión de la Rama Legislativa, pág. 57 y ss.
No deben pasar inadvertidos otros dos actos de la Con-vención Constituyente que están estrechamente relacionados con la decisión de excluir del texto de la Constitución dispo-siciones limitadoras de las actividades profesionales de los abogados legisladores y que ayudan a explicar lo ocurrido. El primero, de extraordinaria trascendencia, fue el cambio efectuado en el concepto mismo de la función de legislar y de entender la naturaleza de los cuerpos legisladores. La Sec. 10 del Art. Ill expresó en modo simple la dramática alteración: “La Asamblea Legislativa será un cuerpo en carácter con-*719tinuo durante el término de su mandato . . . Lo dispuesto representaba una variación fundamental de lo incluido en la Ley Orgánica vigente. 4 Diario de Sesiones de la Convención Constituyente 2582. La literatura de la época favorecía generalmente el concepto de que, al igual que las funciones hermanas de ejecutar e interpretar las leyes, la de adoptar las leyes debía constituir un proceso continuo, de tarea com-pleta. Loe. cit. (10)
El segundo acto, secuela del anterior, consistió en despe-jar el camino para que la Asamblea Legislativa pudiese fi-jarles remuneración adecuada a sus miembros, contrario a lo que sucedía bajo el Art. 31 de la Ley Orgánica. Este fue el propósito de la disposición correspondiente de la Sec. 11 de la Ley Orgánica. 4 Diario de Sesiones de la Convención Cons-tituyente 2580.
El diseño que se desprende de todo lo anterior es claro. Se estaba reteniendo y aun fortaleciendo el privilegio de in-munidad parlamentaria y se dejaba intocado el ámbito de las incompatibilidades que conllevaba el cargo de legislador, pero se facilitaba a la vez acción por la Asamblea Legislativa para evitar excesos y corregir viejos males. No hay base sólida en el historial de la Convención Constituyente para concluir que en momento alguno se pensó que la Rama Judicial debía convertirse en regente moral de la actuación de los legisla-dores en su capacidad oficial, función ignorada en el Puerto Rico de aquellos años. Los trabajos de la Convención Consti-tuyente revelan más bien el celo de sus miembros en dotar al país de un Poder Legislativo revestido de la más alta digni-dad e independencia, sujeto a los frenos tradicionales que conlleva la teoría de la separación de poderes. Lo que en re-sumen ocurrió fue que la Convención Constituyente aceptó *720parte de las recomendaciones formuladas por el Colegio de Abogados en 1936. La atención de las otras sugestiones, la determinación de los métodos para remediar los problemas que a entender de muchos creaba el ejercicio privado de su profesión por los abogados legisladores se depositó en manos de la Asamblea Legislativa. Veamos lo que ocurre luego.
6. La inacción legislativa local.
El problema actual nace de que nada fundamental ha ocurrido. Ha habido intentos esporádicos de autodisciplina y llegó a formularse un proyecto de Código de Ética, (11) pero los esfuerzos para el establecimiento de normas e institucio-nes correctivas han resultado fallidos. Puerto Rico se en-cuentra en estos momentos, después de más de cuarenta años de debate del problema, en la situación perturbadora de andar a la zaga de la gran mayoría de los estados federados y de continuar lidiando todavía con las dificultades que histórica-mente ha generado el ejercicio de su profesión privada por el abogado legislador. El diseño constitucional no se ha cum-plido. La facultad de acción que tan precariamente se man-tuvo en manos del Poder Legislativo yace en desuso. No se han establecido Comisiones Permanentes de Ética. No se han aprobado Códigos de Ética. No se han adoptado estatutos para resolver los conflictos de intereses que les surjan a los legisladores. No se ha intentado establecer una comisión in-dependiente, fuera de la Asamblea Legislativa, para ocuparse del problema.
El establecimiento por esta Corte de la regla de incompa-tibilidad respondió sin duda a la alarma que necesariamente produce esta situación insólita. Las cuestiones que plantea el actual recurso están revestidas de tal gravedad; su solución puede afectar mecanismos tan delicados de nuestro sistema de gobierno, que es nuestro deber ineludible, sin embargo, reexa-*721minar la validez y aconsejabilidad presentes de la referida norma.
7. Consideraciones finales.
De todo lo anterior se desprende que nuestro ordena-miento constitucional le preservó ancho campo al privilegio de la inmunidad parlamentaria, al menos tan ancho como se le reconoce en la jurisprudencia de Estados Unidos. Esto no quiere decir que los legisladores no pueden ser procesados por los delitos que se les imputen. Su posición en este sentido es idéntica a la de cualquier otro ciudadano. Lo que significa la inmunidad parlamentaria en este particular es únicamente que no podrán utilizarse como prueba en su contra en el pro-ceso correspondiente las expresiones, votos y otros actos ofi-ciales del legislador. El Poder Judicial retiene intacto su poder de disciplina en todo lo que ataña la conducta profe-sional privada del abogado legislador.
Nuestro desenvolvimiento constitucional demuestra, en segundo término, que nuestra Convención Constituyente no deseó establecer ella misma regla alguna de incompatibilidad. No se acogieron las distintas propuestas al efecto. No hay in-dicio fehaciente de interés de privar a la Asamblea Legisla-tiva de su poder tradicional de autodisciplina y de asignarle esta función a la Rama Judicial.
Queda por ver si la prolongada inacción legislativa en este campo justifica el ejercicio por el Poder Judicial de la facultad no utilizada hasta ahora por el Poder Legislativo de disciplinar a sus miembros. Hay varias razones contrarias a esta solución. Nuestra Constitución no la contempla. No fue la intención histórica permitirla. Desconocemos una expan-sión parecida del Poder Judicial en otras jurisdicciones, an-gloamericanas o civilistas. Tal expansión tendría serias reper-cusiones en el balance de poder entre las diversas ramas del gobierno. Se estaría permitiendo que la Rama Judicial gober-nase la composición de una o más comisiones de la Asamblea Legislativa, en grave detrimento de su independencia. Esto no *722se curaría con alterar la regla de incompatibilidad y prohibir tan solo que los abogados legisladores voten para la confirma-ción de jueces y fiscales. Ello violaría el texto expreso de la cláusula de inmunidad, amén de intervenir con la más sa-grada de las facultades de un legislador.
Hay otras objeciones fundamentales a la regla de incom-patibilidad, algunas de índole práctica y otras que van a la médula de la función judicial en una sociedad regida por el sistema de separación de poderes.
La regla, en primer término, no penetra el corazón del problema que ha venido preocupando a sectores significativos de nuestra sociedad por tan largo tiempo. No hay indicación en el récord de que las dificultades experimentadas arrancan exclusivamente, o aun siquiera de modo principal, de la parti-cipación de los abogados legisladores en las labores de la Comisión de Nombramientos. La evidencia histórica indica que el problema es más lato. Ha causado zozobra la interven-ción de algunos legisladores abogados en pleitos contra enti-dades gubernamentales, su representación remunerada de unidades del gobierno, su decisión de postular ante agencias administrativas, su propia comparecencia ante los tribunales en distintos géneros de casos, su voluntad de continuar, en suma, el ejercicio privado de su profesión. La regla de incom-patibilidad roza una porción tan solo de este vasto universo.
La referida regla muestra al desnudo, en segundo lugar, el limitado poder de las cortes para enfrentarse debidamente a esta problemática. Como se ha señalado anteriormente, al examinar los enfoques desarrollados en Estados Unidos, los tribunales podrían a lo sumo atender estos asuntos de modo esporádico y ad hoc. La naturaleza de nuestro sistema no garantiza que las omisiones del Poder Legislativo en este campo puedan corregirse por el Poder Judicial. ¿Qué base existe para presumir que unos jueces percibirán indefectible-mente, con mayor finura y precisión que los legisladores, las *723exigencias éticas de cada época respecto al comportamiento oficial de los senadores y representantes del país?
Esto nos lleva a las objeciones de naturaleza teórica. En Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), reiteramos la ineludible función de este Tribunal de ser in-térprete final de la Constitución. Nos tocó allí examinar las fronteras del poder de las cámaras legislativas para pasar juicio sobre la validez de la elección de sus miembros. Resol-vimos que el poder cuestionado allí reside en las cámaras, pero que no es absoluto; que su ejercicio no puede vulnerar ciertas garantías constitucionales básicas. La labor que nos impone este recurso es de aun mayor delicadeza. Se trata aquí de fijar el límite de un poder nuestro y en particular de un poder bautizado por la propia Rama Judicial como de na-turaleza inherente. Una situación de esta índole requiere el ejercicio de la máxima ponderación y mesura por parte del Poder Judicial. A la luz del análisis efectuado en secciones anteriores, es inescapable concluir, como hicimos en Santa Aponte, que nuestros poderes también conocen fronteras. La propia vastedad de los poderes confiados a la Rama Judicial exige moderación y cautela en su ejercicio. Roche, Judicial Self-Restraint, 49 Am. Pol. Sc. Rev. 762, 763-764 (1955); Lusky, By What Right? A Commentary on the Supreme Court’s Power to Revise the Constitution, The Michie Co., Va., 1975, págs. 4-5; Strum, The Supreme Court and ‘Political Questions’, Univ. of Ala. Press, 1974, págs. 1, 142. Existe considerable peligro en utilizar el poder de revisión judicial más allá de lo estrictamente necesario. Lusky, supra, 41, 50 y ss.; Cox, A., The Role of the Supreme Court in American Government, 1976, pág. 103. Cuando se trata del ejercicio de un poder inherente hay motivo para redoblar las precaucio-nes. Ibid., 22.
Nada de lo expresado significa que un tribunal puede o debe rehuir o achicar sus funciones de principal intérprete y custodio de la Constitución. Lo que significa es que dentro *724de nuestro sistema de separación de poderes, donde la rela-ción entre éstos es necesariamente de orden dinámico, las tres ramas que integran el gobierno viven en posición de con-tinuo conflicto potencial que solo puede evitarse, por el bien común, mediante el empleo por cada cual de extrema circuns-pección y cuidado en el ejercicio de sus atribuciones.
Tampoco debe interpretarse lo expuesto como expresiones absolutas sobre las bondades relativas del activismo y la mo-destia o moderación judiciales. Como se ha señalado por muchos, es difícil y poco aconsejable generalizar sobre este asunto. Los criterios y enfoques pueden variar de materia a materia y aun de época a época. Abraham, The Judiciary, 4a ed. 1977, pág. 181 y ss.; Shapiro, Law and Politics in the Supreme Court, MacMillan, 1964, págs. 328-329.
El análisis efectuado indica que nuestro ordenamiento constitucional presente no admite la intervención por este Tribunal en la organización por las cámaras de sus comi-siones ni en el modo en que un legislador ejerza su facultad de votar sobre cualquier asunto oficialmente ante el cuerpo. Aun bajo la hipótesis, no validada, de que ello fuese posible, lo aconsejable sería que esta Corte se abstuviese de todos modos, al menos por el momento, de pronunciarse sobre el asunto bajo discusión. La propia insistencia del Presidente del Senado, tanto del antiguo como del actual, en intervenir en este recurso es prueba fehaciente a nuestro juicio del in-terés de la Cámara Alta en atender directamente los proble-mas que entendiblemente han alarmado a este Tribunal. No es razonable interpretar que se está reclamando un poder con la intención de no ejercerlo y mantener a la Asamblea Legis-lativa de Puerto Rico lastimosamente a la zaga de otras juris-dicciones. El propio interés del actual Presidente del Senado en que se atendiesen por la Convención Constituyente los problemas que plantea el abogado legislador es índice de la voluntad de intentarlo prontamente. En tales circunstancias, la deferencia debida a otra rama gubernamental indepen-*725diente nos lleva al mismo resultado, aunque por vía de abs-tención, a que llegamos en ausencia de la referida hipótesis.
Por las consideraciones expuestas es que debe dejarse sin efecto la regla de incompatibilidad.
—O—
Opinión emitida por el
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 31 de enero de 1978
La Resolución del Tribunal deja sin efecto la norma que declara incompatible el ejercicio de la abogacía ante los tribunales de primera instancia y el pertenecer a una Comisión del Senado que tenga a su cargo la consideración de nombra-mientos de jueces y fiscales. Concurro con tal resultado. Me mueve a concurrir con el resultado el hecho de que la norma de incompatibilidad en la forma en que fue redactada es de muy poco valor práctico, es muy limitada y contiene la semi-lla de problemas mayores que los que se resuelven. Tengo la convicción, sin embargo, de que el Tribunal conforme a su poder inherente de reglamentar la conducta de los abogados, de cuyo poder no están exentos los abogados legisladores, debió haber extendido la norma ética a todos los abogados que a su vez sean legisladores y ampliarla para impedir además la postulación ante las distintas agencias gubernamentales y organismos cuasi judiciales. Comparto el criterio expresado en la disidencia del Juez Asociado Señor Negrón García en cuanto al poder inherente de este Tribunal para el estableci-miento de una norma ética al respecto.
El razonamiento contenido en la opinión del Juez Pre-sidente Señor Trías Monge para dejar sin efecto la norma de incompatibilidad a mi entender deja de tener validez si se extiende y amplía la norma en la forma que propongo, ya que entonces la postulación de los abogados legisladores no se hace depender de su intervención o no intervención en ciertas funciones internas legislativas en su carácter de legislador. *726Cualquier insinuación de que estamos imponiendo disciplina legislativa se desvanecería prontamente.
Aunque los cánones de ética profesional vigentes debe-rían ser suficientes para alertar a los abogados que son legis-ladores que su postulación como abogados en representación de ciudadanos particulares puede constituir conducta anti-ética, considero que los problemas que presenta tal postula-ción son tan evidentes que se impone singularizar los aboga-dos legisladores como grupo e incluirlos en un canon aparte para señalar cierta conducta intrínseca que está en pugna con los postulados de ética profesional.
Paso a analizar primeramente la razón de ser de los cá-nones de ética profesional aprobados por este Tribunal, y luego expondré los argumentos en que me baso para sostener el poder inherente que tiene este Tribunal para aprobarlos y promulgarlos:
“En Puerto Rico, donde el sistema democrático es fundamental para la vida de la comunidad y donde la fe en la justicia se considera factor 'determinante en la convivencia social, es de primordial importancia instituir y mantener un orden jurídico ín-tegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía.
La consecución de estos fines le impone a los miembros de la profesión jurídica, sobre quienes recae principalmente la misión de administrar la justicia y de interpretar y aplicar las leyes, el deber de desempeñar su alto ministerio con la mayor y más ex-celsa competencia, responsabilidad e integridad.” Preámbulo, Código de Ética Profesional, 4 L.P.R.A. Ap. IX, Tomo 1A, Suplemento 1977, pág. 518.
La cita precedente corresponde a los dos párrafos introducto-rios del Preámbulo de los Cánones de Ética Profesional que rigen la conducta profesional de los abogados que ejercen en Puerto Rico. Dichos cánones fueron adoptados por el Colegio de Abogados de Puerto Rico y aprobados por este Tribunal por estimar que constituyen normas de conducta tendientes a situar el ejercicio de la abogacía en el plano elevado y fecundo *727en que debe desarrollarse. Resolución, Tribunal Supremo de Puerto Rico, 24 de diciembre de 1970.
Recae sobre este Tribunal la grave y delicada responsa-bilidad de velar por que las actuaciones de los abogados para con la sociedad, con los tribunales, con sus clientes y con sus compañeros respondan a su alto ministerio y a la conducta moral que se espera de todo miembro de la profesión legal quienes a su vez tienen la obligación de vigilar “porque los distintos procesos legales de la sociedad incorporen y consa-gren de manera efectiva y adecuada los principios de vida democrática y de respeto a la inviolable dignidad del ser humano.” Véase Criterio General, Deberes del Abogado para con la Sociedad. 4 L.P.R.A. Ap. IX, Tomo 1A, Suplemento 1977, pág. 516.
Los principios aludidos precedentemente, incorporados a los Cánones de Ética Profesional de los abogados en Puerto Rico, han de ser observados por éstos, tanto en sus vidas pri-vadas de ciudadanos como en su capacidad profesional, ya sea como juez, fiscal, abogado postulante ante los tribunales de justicia o ante organismos legislativos o administrativos, asesor, o en cualquier otro carácter. Véase Criterio General, Deberes del Abogado para con la Sociedad, 4 L.P.R.A. Ap. IX, Tomo 1A, Suplemento 1977, pág. 516; Canon 6 de los de Ética Profesional. El espíritu que permea los cánones exige que los abogados cobren conciencia de la importancia de evi-tar aun la apariencia de conducta impropia. Preámbulo, supra, pág. 518; Canon 38 de los de Ética Profesional, supra, pág. 535.
Comprende, además, el Código de Ética Profesional una prohibición al efecto de que ni siquiera pueden violarse los cánones por medios indirectos o mediante el empleo de ter-ceros. Preámbulo, supra, pág. 518. Específicamente el Canon Núm. 6 considera impropio de un abogado el ocultar su ges-tión profesional ante organismos legislativos o administra-tivos mediante el empleo de terceros o de medios indirectos *728para promover determinada acción gubernamental en inte-rés de su cliente. 4 L.P.R.A. Ap. IX, C. 6, Suplemento 1977, pág. 520. También exige el citado Canon 6 a los abogados que ejercen su profesión y que además ocupen un cargo legisla-tivo o gubernamental que antepongan el interés público al de sus clientes cuando ambos vengan en conflicto e inmediata-mente renuncien la representación del cliente.
Al referirse a los abogados que ocupan un cargo público o político, también el Canon 11 les previene de que deben de abstenerse de ejercer influencia o presión indebida en la tra-mitación de cualquier asunto sometido a la consideración judicial. Canon 11 de los de Ética Profesional, supra, pág. 522.
Un examen de los preceptos citados refleja las normas mínimas que los abogados deben a la sociedad para mantener el honor e integridad de la profesión legal. Por ser aplicables a todos los abogados son por definición aplicables también a los abogados que ocupan cargos públicos. Estos últimos no están inmunes de su cumplimiento.
En el caso de autos el Tribunal al enjuiciar ciertas actua-ciones como abogado de un legislador que a su vez era Pre-sidente de la Comisión de Nombramientos del Senado de Puerto Rico hizo el siguiente pronunciamiento.
“En virtud de nuestra facultad constitucional e inherente de reglamentar la profesión de abogado, y en el ejercicio de nuestra indelegable obligación de irle dando contenido concreto a ios principios enunciados en el Código de Ética Profesional, resol-vemos que existe una insalvable incompatibilidad en el ejercicio de la abogacía ante los Tribunales de Primera Instancia — direc-tamente o mediante asociados o delegados — y el pertenecer a' una Comisión del Senado que tenga a su cargo ia consideración de nombramientos de jueces o fiscales ....”
Luego del referido pronunciamiento, el señor Presidente del Senado expresó su deseo de que le permitiéramos “presentar un escrito para discutir la resolución de incompatibilidad, a la luz de las facultades y obligaciones constitucionales del Se-*729nado de Puerto Rico y de los derechos y obligaciones consti-tucionales de sus miembros.” El Presidente del Senado no cuestiona el poder de este Tribunal para investigar las actua-ciones profesionales de los abogados y para disciplinarlos cuando actuasen indebidamente, aun si fueren legisladores. Al efecto expresó afirmativamente en su comparecencia que su intervención en este caso no tiene relación alguna con lo decidido sobre la conducta profesional del abogado envuelto. El Tribunal consideró allí que la conducta observada por el referido abogado en los trámites de ciertos casos ante los tribunales y por su indebida intervención con un compañero abogado, merecía una censura enérgica y así lo hizo.
La cuestión central que plantea la comparecencia del señor Presidente del Senado de Puerto Rico gira alrededor de la doctrina de separación de poderes, esto es, el balance que debe existir entre las tres ramas de poder público — Ejecutivo, Legislativo y Judicial.
Mi posición es que no existe conflicto alguno como tal en-tre el poder legislativo y el poder judicial en cuanto a la re-glamentación del ejercicio de la profesión de abogado. El pro-pio señor Presidente del Senado, aunque pone en duda como cuestión de derecho el poder inherente del Tribunal Supremo para reglamentar el ejercicio de la profesión de abogado, re-conoce, sin embargo, que la realidad histórica es que dicho poder ya está establecido y constituye un aspecto aceptado en nuestro sistema jurídico. (1) Es sabido que tal poder existía antes de la adopción de la Constitución de Puerto Rico y a pesar de los intentos que se hicieron en la Convención Cons-tituyente para que se consignara en la Constitución a quién *730correspondía el poder, los miembros de la Constituyente no variaron la norma jurisprudencial reiterada sobre el poder inherente de este Tribunal al respecto.
El gobierno del Estado Libre Asociado de Puerto Rico goza de forma republicana al igual que el de los Estados Uni-dos y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por la Constitución de Puerto Rico están igual-mente subordinados a la soberanía del pueblo de Puerto Rico. Art. I, Sec. 2, Constitución del Estado Libre Asociado de Puerto Rico. La propia Constitución dispone que ninguna en-mienda podrá alterar la forma republicana de gobierno que por ella se establece, disponiendo además que cualquier en-mienda o revisión deberá ser compatible con la resolución de-cretada por el Congreso de los Estados Unidos aprobando esta Constitución, con las disposiciones aplicables de la Constitu-ción de los Estados Unidos, con la Ley de Relaciones Federa-les con Puerto Rico y con la Ley Pública 600 del Congreso Octogésimo-primero, adoptada con el carácter de un convenio. Id., Art. VII, Sec. 3. Debe recordarse que las raíces de nues-tro sistema judicial emanan de la jurisdicción estadounidense y por tanto del Derecho Común y no del Derecho Español.
En United States v. Nixon, 418 U.S. 683 (1974), el Tribunal Supremo de los Estados Unidos, al referirse al poder incuestionable de la rama judicial en la interpretación de la ley, expresó:
“En el desempeño de obligaciones constitucionales determi-nadas, cada rama del gobierno debe interpretar inicialmente la Constitución y la interpretación de sus poderes por cada rama merece gran respeto por parte de las otras. El abogado del Presi-dente, como hemos indicado, entiende que la Constitución le concede un privilegio absoluto de confiabilidad a todas las comuni-caciones presidenciales. Muchas decisiones de este Tribunal, sin embargo, han reiterado inequívocamente la norma de Marbury v. Madison, 1 Cranch 137, 2 L.Ed. 60 (1803), que ‘es positiva-mente atributo y deber de la rama judicial la determinación de *731lo que significa la ley’.” Pág. 703; véase Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
Conforme al desempeño de sus obligaciones constituciona-les, el poder judicial de varias jurisdicciones estatales ha tenido oportunidad de pronunciarse sobre la facultad inhe-rente del poder judicial para reglamentar la práctica de la profesión legal.
Así se ha declarado inconstitucional una legislación que autorizaba la admisión automática al ejercicio de la abogacía por interferir con el poder inherente de las cortes a prescri-bir las cualificaciones para admisión:
“. . . Somos claramente de opinión que la ley de 1887, aunque no fuera así intencionada, constituye una invasión al departa-mento judicial del gobierno .... Es un mandato imperativo el admitir una persona para ejercer la abogacía mediante el cum-plimiento de ciertas condiciones especificadas .... Ningún juez está obligado a admitir, ni puede ser compelido a admitir, a una persona a ejercer la abogacía que no esté debidamente cualifi-cada, o cuya reputación moral sea mala .... El abogado es un oficial de la corte, y es colocado en una estrecha e íntima relación con la corte. Si ha de ser admitido, o si ha de ser desaforado, es una cuestión judicial y no legislativa.” In re Splane, 16 A. 481 (Pa. 1889); véase Board of Com’rs, Ala. St. Bar v. State ex rel. Baxley, 324 So.2d 256 (Ala. 1975); cf. In re Willis, 215 S.E.2d 771 (N.C. 1975).
Antes de hacer la expresión precedente la misma corte de Pennsylvania había sostenido su facultad de establecer nor-mas de conducta para los abogados, al decir:
“El poder de una corte para admitir a la práctica a un abo-gado, que fuese una persona que poseyere las cualificaciones re-queridas, y a removerlo de esa posición si se convirtiere en in-digno, ha sido reconocido por largo tiempo y no puede ser ya cuestionado. De hecho el poder de remoción por justa causa es tan necesario como el de su admisión para la debida administra-ción de la ley. Al admitirlo la corte lo presenta al público como merecedor de su confianza en todos sus deberes y relaciones pro-fesionales. Si luego la corte viene en conocimiento de que se ha *732convertido en indigno, es su deber retirarle su endoso, y cesar en adelante de hacer creer que es merecedor de que se le encomien-den gestiones profesionales.” In re Davies, 93 Pa. 116 (1880).
La Corte Suprema de Massachusetts al reconocer el poder inherente de la rama judicial para determinar quiénes están cualificados para ejercer la abogacía y cuándo éstos cesan de estar cualificados ha expresado lo siguiente:
“. . . El establecimiento del departamento judicial por la Constitución [de Massachusetts] le confirió autoridad necesaria para el ejercicio de sus poderes como un departamento de go-bierno de igual rango. Constituye un poder inherente de dicho departamento de gobierno el de determinar en última instancia las cualificaciones de aquellos que han de ser admitidos a postu-lar en sus cortes, la asistencia que ha de prestarles en su labor, y protegerse por tanto de los ineptos, de los que carecen de en-trenamiento necesario y de aquellos que no posean buena repu-tación moral. El Juez Presidente Taney expresó suscinta y defi-nitivamente en Ex parte Secombe, 19 How. 9, 13, 15 L.Ed. 565, ‘Ha sido definitivamente establecido por las reglas y la costum-bre de las cortes de Derecho común, que descansa exclusivamente en la corte el determinar quién está cualificado para ser uno de sus oficiales, como abogado y consejero, y los motivos por los cuales puede ser removido’.” In re Opinion of the Justices, 180 N.E. 725 (Mass. 1932).
La 'Corte Suprema de Nebraska también se ha manifes-tado sobre el poder inherente en la forma siguiente:
“La Constitución [de Nebraska] no concede expresamente el poder de definir y regular el ejercicio de la abogacía a ninguno de los departamentos del gobierno. En 'la ausencia de una con-cesión expresa de ese poder a alguno de los tres departamentos, éste debe ser ejercitado por el departamento al que por natura-leza le pertenece toda vez que ‘Es un principio fundamental de derecho constitucional que cada departamento de gobierno, bien sea federal o estatal, tiene, sin que se le haya concedido especial-mente, el derecho inherente de realizar todos los propósitos que naturalmente están dentro de la órbita del departamento, que no estén limitados por el hecho de la existencia de un poder similar *733en otro lado o por limitación expresa en la constitución’ . . . [én-fasis en original].
El deber primario .de las cortes es la debida y eficiente ad-ministración de la justicia. Los abogados son oficiales de la corte y las autoridades que lo sostienen son legión. Ellos son en efecto una parte importante del sistema judicial de este estado. Es su deber de honestidad y competencia el ayudar a las cortes a obte-ner una administración eficiente de la justicia. La práctica del Derecho está tan íntimamente conectada y entrelazada con el ejercicio del poder judicial y la administración de la justicia que el derecho a definir y a regular dicha práctica pertenece natural-mente y lógicamente en el departamento judicial de nuestro go-bierno estatal.” In re Integration of Nebraska State Bar Association, 275 N.W. 265 (Nebr. 1937).
En Puerto Rico hemos establecido reiteradamente que la admisión al ejercicio de la abogacía es función inherente de este Tribunal. Véanse casos citados, escolio 1, pág. 729. Asimismo hemos reconocido nuestro poder inherente para disciplinar y desaforar a los miembros del foro. In re Pagán, 71 D.P.R. 761 (1950); In re Abella, 67 D.P.R. 229 (1947); In re Bosch, 65 D.P.R. 248 (1945).
En varias ocasiones hemos tenido la oportunidad de ex-presarnos sobre legislación adoptada por. la Asamblea Legis-lativa para la reglamentación de la conducta de los abogados, su admisión al foro y medidas disciplinarias. En Bosch, supra, expresamos que la ley que crea el Colegio de Abogados, Ley Núm. 43 de 14 de mayo de 1932, según enmendada, 4 L.P.R.A. see. 771 et seq., constituye “legislación satisfactoria para ayudar a esta Corte en la reglamentación de admisiones al foro y de la conducta de sus miembros” y que sus disposi-ciones al respecto son directivas y no mandatorias. Pág. 251. Dijimos allí que “una vez que presta juramento como fun-cionario de esta .Corte [un abogado], puede en cualquier mo-mento ser llamado a responder por su conducta profesional para poder determinar esta Corte si nuestra resolución ad-mitiéndolo debe dejarse sin efecto.” Pág. 252. En Liceaga, supra, resolvimos que “las causas que para el desaforo de-*734creta la Legislatura no excluyen nuestra facultad para orde-nar la separación de un abogado por otros motivos, In re González Blanes, supra, dijimos que ‘incluye cuantos motivos justos puedan imaginarse’.” Consideramos en Liceaga, supra, que el criterio que controla es uno de profilaxis social. Pág. 255. En Pagan, supra, al interpretar la ley creando la Comi-sión de Reputación de 11 de marzo de 1909 volvimos a decir que aparte de cualquier disposición legislativa que sería mera-mente directiva para este Tribunal, la remoción, al igual que la 'admisión al ejercicio de la abogacía, es facultad inherente de la rama judicial. Pág. 763.
La misma posición que ha adoptado este Tribunal sobre la legislación concerniente a la práctica de la abogacía ha sido asumida por otras jurisdicciones. En Illinois se ha resuelto que:
“El poder de reglamentar y definir la práctica de la abogacía es prerrogativa del departamento judicial como una de las tres divisiones del gobierno creadas por el Artículo 3 de nuestra cons-titución. El departamento legislativo puede aprobar leyes decla-rando ilegal y castigable el ejercicio no autorizado de la profe-sión. Tales estatutos son meramente en ayuda de, y no sustitu-yen ni disminuyen, el poder del departamento judicial de contro-lar la práctica de la profesión de abogado.” People ex rel. Chicago Bar Association v. Goodman, 8 N.E.2d 941 (Ill. 1937).
En algunos casos en que las cortes se han enfrentado a ataques constitucionales de legislación relacionada con la conducta de los abogados por confligir la legislación con el poder inherente de los tribunales se ha anulado la legislación y en otros casos se ha sostenido por considerar que las nor-mas del estatuto son mínimas y no excluyen el poder de los tribunales para establecer normas más rígidas.
El Tribunal Supremo de Arizona, por ejemplo ha estable-cido lo siguiente:
“Por las razones expresadas somos de opinión, primero, que esta Corte tiene jurisdicción original para oír cualquier procedi-miento para desaforar un abogado que ha sido admitido a postu-*735lar ante ella. Segundo, que el poder de desaforar un abogado por mala reputación o conducta anti profesional es inherente a la corte, y no es ni puede ser limitado ni retirado por la Legisla-tura, aunque ésta puede incluir otros motivos de desaforo que crea apropiados, y la corte los aceptará como suficientes. Ter-cero, que si apareciese que el abogado ha sido' culpable de con-ducta inmoral o anti profesional de tal naturaleza que en la opinión de la corte sea incapaz de continuar ejerciendo, no es necesario que el procedimiento mediante el cual el asunto sea traído a la atención del tribunal cumpla con alguna forma en particular. Puede seguir el método delineado en el estatuto, y de ser así, la corte lo considerará suficiente, aun si la forma no cumpliere con el estatuto, si los cargos son tales que la corte considera buenas las razones de desaforo, independientemente del estatuto, y al abogado se le concede una oportunidad com-pleta y adecuada de demostrar lo que estime procedente en su defensa, no se desestimarán los cargos por apartarse en alguna medida del método dispuesto por la Legislatura. Cuarto, que el affidavit unido a la petición contenga materias, que de ser cier-tas, demuestren que el querellado es culpable de tal conducta im-propia que lleve a esta corte a suspenderlo o desaforarlo.” In re Bailey, 248 P. 29 (Ariz. 1926).
Una posición similar fue adoptada en Wisconsin al ex-presar :
“Aunque la Legislatura puede legislar con respecto a las cua-lificaciones de los abogados, su poder en ese respecto no emana de ningún poder que ella posee para tratar exclusivamente con el asunto de las cualificaciones de los abogados, pero es mera-mente incidental a su poder general e incuestionable de proteger el interés público. Cuando así legisla para fijar una norma sobre las cualificaciones requeridas a los abogados en ánimo de pro-teger el interés público, tales cualificaciones constituyen solo una norma mínima y limitan la clasificación de la cual la corte puede hacer su selección. Tales cualificaciones no constituyen las cuali-ficaciones finales que impidan que el tribunal no pueda fijar cua-lificaciones adicionales que estime necesarias para la debida ad-ministración de las funciones judiciales. No hay poder legisla-tivo que compela a las cortes a admitir a postular ante ellas per-sonas incapaces de ejercer las prerrogativas de los abogados. El poder de la corte al respecto está limitado a la clasificación que *736la Legislatura ha determinado es necesaria para la conservación del bien público.” In re Cannon, 240 N.W. 441 (Wis. 1932).
También Utah ha reconocido que desde tiempo inmemorial el derecho a ejercer la profesión de abogado lo determina el poder judicial, al declarar:
“En adición a este privilegio [de postular ante los tribuna-les], se ha sostenido consistentemente que el derecho de la rama legislativa del gobierno para reglamentar y controlar los aboga-dos está sujeto al poder inherente de la corte de finalmente con-trolar la admisión a la práctica y el desaforo . . [en] In re Barclay, 82 Utah 288, 24 P.2d 302, 303, dijimos: ‘Está bastante generalmente establecido que el poder es inherente en la corte apropiada para disciplinar, suspender o desaforar un abogado por mala conducta, independientemente de cualquier disposición expresa de un estatuto que confiera tal autoridad.’ En respaldo a esto, citamos un caso anterior, In re Platz, 42 Utah 439, 132 P. 390, 392, en el que declaramos: ‘Como tampoco puede la Le-gislatura limitar a las cortes en sus derechos para determinar las cualificaciones morales de sus oficiales o impedir la admisión de personas moralmente incompetentes al ejercicio de la práctica, ni obligarlas a retenerlas en las listas .... Las cortes, y no los jurados ni los legisladores, pueden en última instancia determi-nar las cualificaciones y aptitudes de sus oficiales.’ La mayor parte de las jurisdicciones conceden que la Legislatura puede razonablemente reglamentar la admisión y desaforo de los abo-gados en el ejercicio de su poder de policía y en auxilio de los poderes de la corte, pero sostienen que el poder final de admisión o desaforo es inherente de los tribunales.” Ruckenbrod v. Mullins, 133 P.2d 325 (Utah 1943).
En adición a las situaciones precedentemente discutidas los tribunales han tenido oportunidad de manifestarse en cuanto a la integración obligatoria de los abogados como re-quisito para el ejercicio de la profesión. En Wisconsin el Tribunal Supremo al expresarse sobre ese punto sostuvo que:
“Se ha sostenido por todas las cortes ante las que se ha planteado la cuestión que la corte tiene el poder de integrar a los abogados y que tal integración es una función judicial y no legis-*737lativa.” Integration of the Bar Case, 244 Wisc. 8, 11 N.W.2d 604 (Wis. 1943).
Al mismo efecto véanse: Re Mundy, 11 So.2d 398 (La. 1942); Ayres v. Hadaway, 6 N.W.2d 905 (Mich. 1942); Petition for Integration of Bar, 12 N.W.2d 515 (Min. 1943); Johnson v. Childe, 295 N.W. 381 (Nebr. 1941); Re Integration of State Bar, 95 P.2d 113 (Okla. 1939); Anno. 151 A.L.R. 617; American Bar Ass’n. Special Committee on Evaluation of Disciplinary Enforcement, Final Draft, June 1970.
Como puede verse por el análisis de la jurisprudencia sen-tada en varias jurisdicciones estatales y en nuestra propia jurisdicción, no debe haber duda alguna de que el poder judicial, en particular este Tribunal, tiene facultad para regla-mentar la conducta que han de observar los abogados en el ejercicio de su profesión. Los Cánones de Ética Profesional adoptados por este Tribunal en 24 de diciembre de 1970, y que fueran sometidos por el Colegio de Abogados de Puerto Rico, (2) revelan la firme intención de este Tribunal de que los miembros de la profesión legal observen la conducta que garantice un orden jurídico íntegro y eficaz que goce de la completa confianza y apoyo de la ciudadanía. Cualquier des-viación de las normas que los cánones establecen afecta la imagen del abogado como profesional y del sistema de justicia en general, trayendo como consecuencia la pérdida de fe de *738los ciudadanos en el orden jurídico. Es por ello que debemos esforzarnos por mantener la limpieza en las ejecutorias de los abogados como ciudadanos, y en su capacidad profesional. Y en ese empeño, el de evitar aun la apariencia de conducta impropia.
El abogado que es a la vez legislador es depositario de la confianza de los ciudadanos en su dedicación para servir al interés público. Y, para conservar esa imagen, el abogado debe conducirse en tal forma que no haya duda que sus eje-cutorias respondan a los más altos ideales y dentro de la me-jor tradición de la profesión legal.
El abogado es parte esencialísima de la rama legislativa. En el pasado, y al presente, esa rama se ha nutrido de mu-chos abogados que han dejado su huella de honor, integridad y competencia en sus ejecutorias. Es necesario que continúe la ingerencia benéfica de abogados en la difícil y delicada tarea de ir dando forma al desarrollo de los programas so-ciales, económicos, de educación, de salud y de recreo y el mejoramiento de la calidad de la vida puertorriqueña. Sola-mente aquellos que sienten un compromiso con su pueblo y sus congéneres deben ser los atraídos a esa función ciuda-dana. Los sacrificios personales envueltos están más que com-pensados por la satisfacción derivada de servir a sus conciu-dadanos. Por ello es mi firme creencia que una norma de ética como la que propongo para los abogados legisladores no alejará a los abogados de talento, integridad y dedicación de la encomiable y envidiable misión de servir.
Su misión como legislador es promover la legislación que redunde en el mayor beneficio para el pueblo. En su fun-ción como legislador interviene en la formulación de política pública y por ello merece el respeto de sus conciudadanos. Por otro lado, casi por definición, está abanderizado a un partido político. El poder que ejerce como político y como hombre público en ocasiones es ominoso. Su influencia se deja sentir en todos los órdenes, voluntaria en algunos casos e in-*739voluntaria en otros. Su mera presencia en cualquier actividad oficial es imponente. De esa realidad no podemos apartarnos.
La intervención de un abogado ante un tribunal de justi-cia o ante un organismo administrativo o cuasi judicial en re-presentación de una de las partes lo aleja de su misión de le-gislador y lo envuelve en la lucha cotidiana de los ciudadanos por la defensa de sus pequeños o grandes intereses privados. Los intereses exclusivos de cada ciudadano particular mu-chas veces vienen en conflicto con los intereses públicos que el abogado viene obligado a defender en su delicada función de legislador y de hombre público. Su intervención necesaria-mente se hace sentir ante el funcionario de la rama judicial o de la rama ejecutiva cuyos nombramientos pueden haber sido objeto de su consideración en el pasado o pueden, a la expiración de sus cargos, volver a su consideración. Los pre-supuestos de los departamentos y agencias, así como las leyes que afectan favorablemente o desfavorablemente la gestión de los funcionarios públicos aludidos también son considera-dos por los abogados legisladores. Dadas esas circunstancias el abogado legislador no debe colocar a los funcionarios eje-cutivos y judiciales en la posición en que deban decidir asuntos en que el abogado tiene un interés pecuniario, ya que al asu-mir la representación del ciudadano privado las más de las veces el abogado recibe algún tipo de compensación.
La preocupación por la intervención del abogado legisla-dor en las disputas entre ciudadanos, pero en defensa de una de las partes, quiebra la confianza que en el proceso democrá-tico tiene la parte adversa ya que de creer que su posición es la correcta, nadie puede convencerle, si es derrotado, que la mera presencia del abogado legislador no inclinó la balanza en su contra. Nada más intranquilizante para un litigante y para su abogado que el tener frente a sí como representante legal del adversario a un abogado legislador. Esa preocupa-ción inevitable debe sér suficiente para que el abogado legis-lador se inhiba de participar contribuyendo así a que im-*740peren en los procedimientos un clima de sosiego y de espe-ranza en la justicia que no se Ipgra con su presencia. No creo necesario tener que abundar en este tema que ha sido objeto de amplios y constantes comentarios públicos a través de los años.
Más aún, el abogado legislador en la defensa de intereses privados no puede colocarse en la posición de tener que servir de orientador al tribunal en cuanto a la intención legislativa al aprobar tal o cual legislación, siendo ése muchas veces factor esencial para la resolución de la controversia.(3) Ni tampoco debe estar ofreciendo a un tribunal, en beneficio de un ciudadano particular, su versión de cómo se debe interpre-tar una ley en particular. Su labor de hacedor de las leyes puede colocarle en una posición de ventaja aparente sin que necesariamente esté en lo correcto al hacer afirmaciones al respecto.
La rama legislativa, que es uno de los tres pilares de nues-tra forma de gobierno democrático, nunca ha aprobado un Código de Ética Legislativa. Esa es su prerrogativa por ser función exclusiva de esa rama. Los poderes disciplinarios so-bre sus miembros, sin embargo, están limitados por las Sees. 9 y 21 del Art. Ill de la Constitución del Estado Libre Aso-ciado que solamente reconocen como causales para la separa-ción del cargo la traición, el soborno, otros delitos graves, y aquellos delitos menos graves que impliquen depravación. Para ello requiere un juicio de residencia que necesita la concurrencia de dos terceras partes del número total de los miembros de la Cámara de Representantes para formular acusación y al pasar al Senado para juzgar y dictar senten-cia no podrá pronunciarse fallo condenatorio sin la concu-rrencia de tres cuartas partes del número total de los miem-bros que componen el Senado. La opinión del señor Juez Pre-sidente refleja, luego de un análisis de los intentos realizados *741en las distintas jurisdicciones estatales estadounidenses para implantar códigos de ética legislativos, que los esfuerzos han sido fallidos. Pero no perdamos de vista que la intervención de este Tribunal nunca podría entrar en los problemas de ética de los legisladores. Nuestra función se limita a los abogados, sean o no legisladores. La expresión que se hace en la opinión del señor Juez Presidente al efecto de que “[n]o hemos hallado instancia alguna'en Estados Unidos en que el Poder Judicial se haya arrogado la facultad, sin beneficio de estatuto, de convertirse en árbitro moral de la conducta de los legisladores.” no se refiere a los abogados sino a los legis-ladores en general. Mi preocupación, sin embargo, está limi-tada a la conducta de abogados que bajo el manto protector de ser a la vez legisladores, pueden atentar contra la fe en la justicia. La separación de poderes no está en juego. Lo que está en juego es la separación de funciones de un abogado que es legislador. Es doctrina elemental que este Tribunal constitucionalmente no puede intervenir con el legislador como tal, pero sí tiene el poder inherente, como he señalado antes, para regular sus actuaciones como abogado. Dentro de esa facultad está la de evitar que el abogado se coloque en la posición de que pueda dar la impresión o apariencia de con-ducta impropia. De haber estado en vigor la norma ética que propongo en esta opinión nunca se hubieran dado las circuns-tancias que provocaron el caso ante nos. En este caso no se trataba meramente de un abogado que postulaba en los tribu-nales siendo legislador. Tal actuación no era entonces censurable ya que no existía norma que lo impidiera. El caso envol-vía unas actuaciones impropias que enérgicamente censura-mos de un abogado legislador. El Tribunal se limitó entonces a establecer una norma profiláctica que hoy deja sin efecto.
La rama judicial, a diferencia de la rama legislativa, amparada en sus facultades para ello promulgó un Código de Ética Judicial que rige la conducta de los miembros del foro y, en lo aplicable, a los funcionarios o empleados de los tribu-*742nales. Véase 4 L.P.R.A. see. 3; adoptado originalmente en 24 de septiembre de 1957; dejado sin efecto al aprobarse los nuevos cánones de ética judicial en 12 de mayo de 1977. Asi-mismo ha promulgado un Código de Ética Profesional que rige la conducta de los abogados, quienes tradicionalmente han sido considerados oficiales de los tribunales. Cánones de Ética Profesional, adoptados el 19 de julio de 1935.
En la función de oficiales del tribunal, de la que no están excluidos los abogados por el hecho de ser legisladores, este Tribunal viene obligado a velar por que la imagen del abo-gado refleje las mejores tradiciones de la profesión legal. Uno de los más altos ideales, bajo nuestro sistema democrá-tico, consiste en que la ley debe dispensar igual justicia a todos los hombres, ricos o pobres, influyentes o no influyentes, humildes o grandes. Esto es, preservar derechos iguales para todos sin que haya privilegios especiales para algunos. Acepto que esos ideales se tornan muchas veces en quiméricos, pero son ideales a los que debemos aspirar, aunque las compleji-dades e imperfecciones de la sociedad no siempre permitan que se realicen.
No estimo necesario discutir los otros planteamientos del señor Presidente del Senado por considerar que ya han sido discutidos en la opinion disidente del Juez Asociado Señor Negrón García.
En el mejor espíritu de las expresiones que he hecho pre-cedentemente y con la mayor deferencia a los compañeros abogados que con gran espíritu de sacrificio, devoción y dedi-cación cumplen un compromiso de servir al país, que es alta-mente encomiable, y en la esperanza que comprendan la preo-cupación que he expresado porque no se empañe su imagen como abogados, estimo que debía ampliarse la regla de in-compatibilidad formulada por este Tribunal en su opinión de 9 de abril de 1976 que se limitó a declarar “una insalvable incompatibilidad en el ejercicio de la abogacía ante los tribu-nales de Primera Instancia ... y el pertenecer a una Gomi-*743sión del Senado que tenga a su cargo la consideración de nom-bramientos de jueces o fiscales...
El Colegio de Abogados de Puerto Rico no se ha manifes-tado oficialmente sobre esta controversia, pero podemos tomar conocimiento judicial de la preocupación existente entre un sector del Colegio, que se palpa a través del Informe que rin-dió a la Junta de Gobierno del Colegio una comisión especial designada al efecto en torno a la citada norma de ética pro-fesional. El referido informe recomienda a la Junta de Go-bierno, entre otras cosas, que debe ampliarse la norma “para incluir la postulación del abogado legislador ante agencias administrativas y ante el Tribunal Supremo de Puerto Rico.”
La fe en nuestro sistema democrático de gobierno y la fe en la justicia que es la base fundamental del sistema exigen que se adopten medidas para preservar la integridad de nues-tro sistema judicial. El Tribunal preocupado por ello adoptó la norma de incompatibilidad que hoy deja sin efecto que se circunscribe a los abogados que son miembros de la Comisión del Senado que tiene a su cargo la consideración de nombra-mientos de jueces y fiscales.
Aunque se deja sin efecto esa norma limitada, reitero mi convicción de que la norma debe ser extendida a todos los abogados que a su vez sean legisladores, y ampliada para impedir su postulación ante todos los tribunales de justicia, bien sean de primera instancia o apelativos, y ante agencias y organismos administrativos y cuasi judiciales.
La norma propuesta encaja dentro del espíritu que en-carna el Preámbulo del Código de Ética Profesional que rige la conducta de los abogados y de los Cánones de Ética Profe-sional Núms. 6, 11 y 38. De adoptarse, sus efectos habrán de ser prospectivos para tener vigencia al comienzo del próximo cuatrienio de la Asamblea Legislativa a los fines de que los abogados que deseen postularse para formar parte de esa Asamblea Legislativa estén informados de las restricciones que habrán de limitar su ejercicio de la abogacía.
*744—O—
Voto particular del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 31 de enero de 1978
Concurro con la resolución que hoy toma el Tribunal de dejar sin efecto la norma de incompatibilidad que aquí nos ocupa, pero no porque entienda que no tenemos el poder para adoptarla y que ella viole el principio de separación de po-deres. La norma no afecta la función legislativa. Afecta a aquellos abogados que siendo miembros de la Comisión de Nombramientos del Senado no tengan el escrúpulo de abste-nerse de postular ante nuestros tribunales y ante aquellos jueces en cuyo proceso de nombramiento y confirmación han de intervenir.
Sustento el criterio expresado en las opiniones de los Jueces Martín y Negrón García de que la adopción de la norma es parte del poder inherente de este Tribunal para reglamentar la profesión de abogado. Me mueve, sin embargo, a que dejemos en suspenso la norma, las expresiones hechas en el alegato del Presidente del Senado en que reconoce sus bondades y “la elevada intención de moral pública” que su contenido informa, y la esperanza de que ello sea indicio del propósito legislativo de adoptar en breve plazo el Código de Ética que tanto preocupó a los miembros de la Asamblea Constituyente.
—O—

(1)No hacemos pronunciamiento alguno sobre los problemas constitu-cionales que puede plantear esta solución. Véase nuestra discusión de United States v. Brewster, 408 U.S. 501 (1972), en la tercera parte de esta opinión.


(2) Sobre la posesión por el parlamento del Reino Unido de este ex-traordinario poder, desconocido hasta hoy en otros países europeos, véase: Wheare, Legislatures, Oxford U. Press, 1963, págs. 87-89.


(3) Desde temprano en el siglo este Tribunal ha ejercitado la facultad para reglamentar y supervisar el ejercicio de la profesión de abogado en Puerto Rico. Coll v. Leake, 17 D.P.R. 857 (1911), In Re Casablanca, 30 D.P.R. 399 (1922); In Re Tormes, 30 D.P.R. 267 (1922). Como admite el Presidente del Senado en su alegato, “[D]icho poder ya está establecido y constituye un aspecto aceptado de nuestro sistema jurídico.” 38 Rev. C. Abo. P.R. 7-15 (1977).


(4)El Art. VI, Sec. 8, inciso (2) de la Constitución filipina de 8 de febrero de 1935, ratificada en plebiscito el 14 de mayo de 1935, disponía en su versión original:
“No Member of the National Assembly shall directly or indirectly be financially interested in any contract with the Government or any subdivision or instrumentality thereof, or in any franchise or special privilege granted by the National Assembly during his term of office; nor shall any such Member appear as counsel before the Electoral Commission or any court in any civil case wherein the Government or any subdivision or instrumentality thereof is the adverse party, or collect any fee for his appearance in any administrative proceedings or in any criminal case wherein *713an officer or employee of the Government is accused of an offense committed in relation to his office. No Member of the Commission on Appointments of the National Assembly shall appear as counsel before any court inferior to the Supreme Court.”
La Constitución de la Segunda República Filipina, aprobada durante la ocupación japonesa el 4 de setiembre de 1943, fue más lejos, disponién-dose en su Art. IX, Sec. 7, que ningún funcionario o empleado público podría dedicarse al ejercicio de su profesión privada durante el término de su cargo. La Constitución de la Tercer República, ratificada en plebiscito el 11 de marzo de 1947, limitó esta prohibición absoluta en su Art. VI, Sec. 17, la cual dispone:
“No Senator or Member of the House of Representatives shall directly or indirectly be financially interested in any contract with the Government or any subdivision or instrumentality thereof, or in any franchise or special privilege granted by the Congress during his term of office. He shall not appear as counsel before the Electoral Tribunals or before any court in any civil case wherein the Government or any subdivision or instrumentality thereof is the adverse party, or in any criminal case wherein an officer or employee of the Government is accused of an offense committed in relation to his office or collect any fee for his appearance in any administrative proceedings, or accept employment to intervene in any case or matter where he may be called upon to act on account of his office. No Member of the Commission on Appointments shall appear as counsel before any court inferior to a collegiate court of appellate jurisdiction.”
Para estos textos, véase: Zaide, G. P., Philippine Constitutional History and Constitutions of Modem Nations, Manila, 1970, págs. 329-330, 357, 367.
Tal era el estado de la Constitución filipina para el tiempo en que se redactó la del Estado Libre Asociado de Puerto Rico. Para la Constitución actual de la República Filipina (1972), que difiere del texto últimamente citado, véase: 10 Blanstein & Flanz, Constitutions of the Countries of the World, Oceana Publications, N.Y., 1973, Art. VIII, Sec. 11.


(5)Art. 30 de la Ley Jones; Art. 16 del Código Político.


(6) El informe contentivo de esta y otras recomendaciones le fue some-tido formalmente a la Comisión de la Rama Legislativa por el doctor Pedro Muñoz Amato en las vistas públicas celebradas por ésta el 11 de noviem-bre de 1951. Informe de la Comisión de la Rama Legislativa, mimeo, 1951, pág. 83. El Diario de Sesiones de la Convención Constituyente publicó tan solo parte del informe de las comisiones.


(7) Copia de estas propuestas se hallan en el Archivo General de Puerto Rico.


(8) Véase el Art. 30 de la Ley Jones.


(9)Tal principio se reconoció también en las constituciones españolas que rigieron en Puerto Rico. El Art. 128 de la Constitución de 1812 ex-presaba que “Los diputados serán inviolables por sus opiniones, y en ningún tiempo ni caso, ni por ninguna autoridad, podrán ser reconvenidos por ellas . . . .” El Art. 46 de la Constitución de 1876 expresaba, en modo aná-logo a nuestra Constitución actual: “Los senadores y diputados son invio-lables por sus opiniones y votos en el ejercicio de su cargo.” Idéntico prin-cipio se proclamó en el Art. 25 de la Carta Autonómica de 1897. En la tradición jurídica española, esta inviolabilidad de los diputados por sus expresiones y votos se considera técnicamente en modo tan lato como el privilegio correspondiente inglés. Carro Martínez, A., Derecho Político, 3a ed., Madrid, 1965, pág. 300 y ss.
El Código Político de 1902, de fuente norteamericana, proclamó el *717mismo principio. 2 L.P.R.A. sec. 12. En el Art. Ill, Sec. 14, de la Constitu-ción del Estado Libre Asociado es que la norma recobra carácter constitu-cional.


(10)Se había abogado por este cambio en Puerto Rico desde unos años antes de convocarse la Convención Constituyente. Véase: Trías Monge, J.: Legislative and Judicial Reorganization in Puerto Rico, tesis doctoral iné-dita, Universidad de Yale, 1947, Caps. II y VII.


(11) Véase el escolio 2 de la opinión en este caso del distinguido com-pañero, Hon. Antonio S. Negrón García.


(1)Coll v. Leake, 17 D.P.R. 857 (1911); In re Tormes, 30 D.P.R. 267 (1922); In re Casablanca, 30 D.P.R. 399 (1922); Boneta Ex parte, 39 D.P.R. 154 (1929); Ex parte Urrutia, 43 D.P.R. 168 (1932); Ex parte Jiménez, 55 D.P.R. 54 (1939); Guerrero v. Tribunal de Apelación, 60 D.P.R. 241 (1942); In re Bosch, 65 D.P.R. 248 (1945); In re González Blanes, 65 D.P.R. 381 (1945); In re Abella, 67 D.P.R. 229 (1947); In re Pagan, 71 D.P.R. 761 (1950); In re Liceaga, 82 D.P.R. 252 (1961).


(2)A1 amparo del poder inherente de este Tribunal sotengo que-este Tribunal puede formular su propio Código de Ética para regir la conducta de los abogados. Nótese que la ley que crea el Colegio de Abogados, aun-que autoriza al Colegio de Abogados a adoptar y establecer un Código de Ética Profesional, sujeta tal autorización a la aprobación del Tribunal Supremo. En otras palabras, este Tribunal ejerce su decisión final sobre el propósito, contenido y alcance de dicho Código. Ya dijimos en Bosch, supra, que las disposiciones de la referida ley son directivas y no mandatorias para este Tribunal. Es vital, sin embargo, que en el proceso de confeccionar los cánones de ética los abogados deben intervenir en la mayor medida posi-ble, bien fuere haciendo proposiciones concretas o participando activamente en las deliberaciones que al efecto se celebren. No debe olvidarse que las determinaciones que finalmente se hagan al respecto afectan su función profesional.


(3) Véase N.C. Freed Co., Inc. v. Board of Governors of Fed. Res. Sys., 473 F.2d 1210, 1217, escolio 23 (1973).